Name: Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  foodstuff
 Date Published: nan

 27. 2. 86 Official Journal of the European Communities No L 49/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, compete with those charged by the major non-member producing countries ; Whereas, to this end, a system of production aid should be introduced enabling the products in question to be manufactured at a price lower than that which would result from the payment of a remunerative price to produ ­ cers of the fresh products ; whereas this system should be linked to a system of contracts providing both for regular supplies to the processing industries and a minimum price to be paid by processors to producers ; Whereas, because of the abundant supply of raw materials and the elasticity pf processing capacity, there is a danger that granting aid for the production of processed fruit and vegetables might encourage such production to expand considerably from year to year ; whereas, in order to avoid any difficulties in selling processed products, provision should be made for limiting the grant of aid to part of the production ; Having regard to the opinion of the European Parli ­ ament ('), Whereas the basic provisions concerning the organization of the market in products processed from fruit and vege ­ tables have been amended a number of times ; whereas, by reason of their number, complexity and dispersal among various Official Journals, these texts are difficult to use, and thus lack the clarity which should be an essential feature of all legislation ; whereas they should therefore be consolidated in a single text, and at the same time certain amendments which experience has shown to be desirable should be made ; Whereas the operation and development of the common market in agricultural products must be accompanied by the establishment of a common agricultural policy to include in particular a common organization of agricul ­ tural markets which may take various forms depending on the product ; Whereas, in view of the link between prices for products intended to be consumed fresh and prices for products intended for processing, provision should t?e made for minimum producer prices to be determined taking into account the basic prices for fruit and vegetables for consumption as fresh and the need to maintain a suffi ­ cient balance between the various uses for fresh products ; Whereas provision should be made for a monthly incre ­ ment of the minimum price for certain products intended for processing which can be stored ; i Whereas the amount of aid is to compensate the diffe ­ rence between producer prices within .the Community and those of non-member countries ; whereas therefore, provision should be made for a calculation which takes account in particular of changes in the minimum price and includes, where necessary, a flat-rate adjustment for other costs ; whereas minimum import prices should be referred to for the purpose of calculating aid for products subject to such prices ; Whereas the producer prices for certain products processed from fruit and vegetables which are of parti ­ cular importance in the Mediterranean regions of the Community are considerably higher than in non-member countries ; whereas Community products should therefore be made more competitive by adopting the necessary measures to enable th £m to be sold at prices which (') Opinion delivered on 21 February 1986 (not yet published in the Official Journal). No L 49/2 27. 2. 86Official Journal of the European Communities 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 3768/85 (2) ; whereas an identical import charge should also be levied on the glucose and glucose syrup components incorporated as sugar substi ­ tutes in the processed products concerned ; Whereas this method of calculation calls for frequent alte ­ ration to the levy in question ; whereas, in view of the particular nature of the products concerned, this levy should be fixed only once a quarter ; Whereas special provisions are necessary for occasions when one of the elements for calculating the levy is not known ; Whereas provision should be made, in respect of certain particularly sensitive products, for the establishment of a system of import licences ; whereas, for the proper working of this system, it is necessary to lay down that the issue of import licences must involve the lodging of a security guaranteeing the undertaking to import during the period of validity of the licences ; Whereas, similarly, in respect of sugars incorporated in processed products for export to non-member countries, provision should be made for granting a refund designed to cover the differences between sugar prices prevailing outside and inside the Community ; whereas this system should take into consideration that refunds for glucose and glucose syrup are fixed in accordance with the provi ­ sions of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 3793/85 (4) ; Whereas, to enable processed products without added sugars to have access to the markets of non-member countries, provision should be made for the grant of an export refund ; whereas, for products containing added sugars, this general refund should be granted only in cases where the refund in respect of the added sugars contained in the products would not be sufficient to permit their exportation ; Whereas, in the interests of stability in commercial trans ­ actions, consideration should be given to allowing those concerned to have the amounts of the levies and refunds fixed in advance ; whereas, in the interests of sound admi ­ nistration, provision should be made for the introduction of advance fixing certificates, and for the lodging of a security in respect of these certificates to guarantee the undertaking to import or export during the period of vali ­ dity of the certificate ; Whereas, in the case of a number of products, and in particular those processed from tomatoes, packaging represents a widely varying proportion of the weight of the product ; whereas the grant of aid for packaged products may thus result in artificial distortions between different processors ; whereas the aid should therefore be calculated on the basis of the raw material processed ; Whereas, in order to facilitate the marketing of the processed products in question and adjust their quality more closely to market requirements, provision should be made for laying down Community quality standards ; whereas, pending the adoption of such standards, aid should be made conditional on compliance with current national standards ; Whereas, in respect of dried grapes, account should be taken of the fact that in accordance with usual commer ­ cial practice, some of the product must be discarded in order to ensure that the finished product, having regard to its specific characteristics, is of satisfactory quality ; whereas, given the present state of the market in dried grapes and dried figs both within the Community and at world level, provision should be made for a limited purchasing system ending at the end of the marketing year ; Whereas, therefore, provision should be made under the said system for the granting of storage aid to the storage agencies and for compensation of any losses to such agen ­ cies when selling the products released from store ; Whereas, in the case of certain products in this sector of which the Community is a major importer, a minimum import price system should be introduced in order to encourage greater market stability and to facilitate the proper operation of the aid system, combined with coun ­ tervailing charges to ensure that minimum prices are observed ; Whereas the common organization of the market in products processed from fruit and vegetables must include a single trading system at the frontiers of the Community with a view to stabilizing the Community market by preventing price fluctuations on the world market from affecting prices within the Community ; whereas in this context quantitative restrictions and measures having equivalent effect should be prohibited in trade with non ­ member countries ; Whereas sugar, glucose and glucose syrup have a direct and substantial effect on the cost price of certain processed products ; whereas the trading system for the latter must therefore be brought into line with those for sugar and cereals ; Whereas provisions must therefore be adopted to ensure that a levy is charged on the sugar component incorpo ­ rated in processed products under conditions similar to those operative under Council Regulation (EEC) No 0 OJ No L 177, 1 . 7 . 1981 , p. 4. O OJ No L 362, 31 . 12. 1985, p. 8 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 367, 31 . 12. 1985, p. 19 . 27. 2. 86 Official Journal of the European Communities No L 49/3 Whereas provision should also be made, where necessary for the proper functioning of the system outlined above, for regulating or, in so far as the situation on the market requires, prohibiting in whole or in part the use of inward processing arrangements ; whereas, moreover, refunds should be so fixed that Community basic products used by processing industries in the Community with a view to export are not placed at a disadvantage by inward proces ­ sing arrangements which might induce those industries to give preference to basic products imported from non ­ member countries : Whereas, in order to facilitate implementation of the proposed measures, a procedure should be provided for establishing close cooperation between Member States and the Commission within a management committee ; Whereas the common organization of the market in products processed from fruit and vegetables must take appropriate account, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty ; Whereas the expenditure incurred by Member States as a result of obligations arising out of the application of this Regulation is to be financed by the Community in accor ­ dance with Articles 2 and 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regu ­ lation (EEC) No 3769/85Q, Whereas the measures provided for by this Regulation may prove inadequate in exceptional circumstances ; whereas to ensure that in such cases the Community market is not left completely exposed to the disturbances which might result, the Community should be allowed to take any necessary measures swiftly ; HAS ADOPTED THIS REGULATION : Whereas the establishment of a single market would be jeopardized by the grant of certain aids ; whereas, there ­ '' fore, the provisions of the Treaty which allow the assess ­ ment of aids granted by Member States and the prohibi ­ tion of those which are incompatible with the common market should be applied to products processed from fruit and vegetables ; Article 1 1 . The common organization of the market in products processed from fruit and vegetables shall cover the following : CCT heading No Description a) ex 07.02 Vegetables (whether or not cooked), preserved by freezing, excluding olives ex 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption, excluding olives ex 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared, excluding potatoes dehydrated by artificial heat-drying and unfit for human consumption, and also excluding olives 08.03 B Dried figs 08.04 B Dried grapes 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar 08.11 Fruit provisionally preserved (for example by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions) but unsuitable in that state for immediate consumption 08.12 Fruit, dried, other than that falling within heading No 08.01 , 08.02, 08.03, 08.04, or 08.05 08.13 Peel of melons and citrus fruit, fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions (') OJ No L 94, 28 . 4. 1970, p. 13 . 0 OJ No L 362, 31 . 12. 1985, p. 17. 27. 2. 86No L 49/4 Official Journal of the European Communities CCT heading No Description b) ex 13.03 B ex 20.01 ex 20.02 20.03 20.04 20.05 20.06 ex 20.07 Pectic substances and pectinates Vegetables and fruit, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt, spices or mustard, other than olives Vegetables prepared or preserved otherwise than by vinegar or acetic acid, other than olives Fruit preserved by freezing, containing added sugar Fruit, fruit peel and parts of plants, preserved by sugar (drained, glace or crystallized) Jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, whether or not containing added sugar Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit Fruit juices (excluding grape juice and must) and vegetable juices, whether or not contai ­ ning added sugar, but unfermented and not containing spirit 2. The marketing years shall extend from : (a) 10 May to 9 May for cherries in syrup, falling within subheading 20.06 B of the Common Customs Tariff ; (b) 1 July to 30 June for :  peeled tomatoes, whether or not cooked, preserved by freezing, falling within subheading 07.02 B of the Common Customs Tariff,  tomato flakes falling within subheading 07.04 B of the Common Customs Tariff,  tomatoes, prepared or preserved, falling within subheading 20.02 C of the Common Customs Tariff,  peaches in syrup, falling within subheading 20.06 B of the Common Customs Tariff,  tomato juices falling within heading No 20.07 of the Common Customs Tariff,  dried figs falling within subheading 08.03 B of the Common Customs Tariff ; (c) 15 July to 14 July for Williams pears in syrup, falling within subheading 20.06 B of the Common Customs Tariff ; (d) 1 September to 31 August for :  dried grapes falling within subheading 08.04 B of the Common Customs Tariff,  prunes derived from dried 'prunes d'Ente' falling within subheading 08.12 C of the Common Customs Tariff. TITLE I Production aid Article 2 1 . A system of production aid shall apply to the products listed in Annex I, Part A and obtained from fruit and vegetables harvested in the Community. 2. The Council, acting by a qualified majority on a proposal from the Commission, may decide to amend Annex I, Part A in the light of production and marketing conditions for the products concerned. 3 . Where the Community production potential for a product referred to in paragraph 1 is likely to cause a major imbalance between production and market outlets, the Council, acting by a qualified majority on a proposal from the Commission, may take appropriate measures, in particular by limiting production aid to a specified quan ­ tity. This quantity shall be determined by reference to average Community production in the last marketing years for which accurate figures are available. The quantity may be adjusted in the light of changes in the scope for market outlets of the product in question. Article 3 1 . Production aid shall be granted to processors who have paid producers for their raw materials a price not less than the minimum price under contracts between producers or recognized producers' groups or associations thereof, on the one hand, and processors or processors' groups and associations thereof, on the other hand, legally constituted in the Community. 2. In the case of currants, contracts of the kind referred to in paragraph 1 shall be accompanied by a written undertaking by the grower to withold from delivery to the processing industry for processing into currants for sale, a quantity not less than a percentage to be determined of the quantity covered by the contract. 3 . The Council, acting by a qualified majority on a proposal from the Commission, shall fix the percentage provided for in paragraph 2. The marketing year for other products shall be laid down, where required, in accordance with the procedure provided for in Article 22. Changes to be made to the marketing years as defined in the first subparagraph may be adopted in accordance with the same procedure. 27. 2. 86 Official Journal of the European Communities No L 49/5 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure provided for in Article 22. Article 4 1 . The minimum price to be paid to producers shall, without prejudice to the measures taken pursuant to Article 2 (3), be calculated on the basis of : (a) the minimum price applying during the previous marketing year ; (b) the movement of basic prices in the fruit and vege ­ table sector ; (c) the need to ensure normal market outlets of fresh products for the various uses. 2. The minimum price for sultanas, currants and dried figs valid at the start of the marketing year shall be increased each month, starting with the third month of the marketing year and continuing to the end of the marketing year, by a fixed amount corresponding to storage costs. 3 . Minimum prices shall be fixed before the beginning of each marketing year. 4. Minimum prices, the monthly increments referred to in paragraph 2 and detailed rules for applying this Article shall be adopted in accordance with the proce ­ dures provided for in Article 22. Article 5 1 . The amount of aid shall be so fixed as to enable the Community product concerned to be marketed. In calcu ­ lating the amount of aid, without prejudice to measures taken pursuant to Article 2 (3), account shall be taken in particular of :  the amount of aid fixed for the previous marketing year adjusted to take account of changes in the minimum prices referred to in Article 4, the non ­ member country price and, if necessary, the pattern of processing costs assessed on a flat-rate basis,  where relevant, the prices at which the Community products are sold on the Community market. 2. However, the third country price factor referred to in paragraph 1 shall be replaced by :  a price based on the Community market price, the price trend and the outlets available on the Commu ­ jnity market, in cases where the volume of imports makes the third country price unrepresentative,  the minimum import price in cases where such prices are fixed pursuant to Article 9 . 3 . The aid shall be fixed in respect of the net weight of the processed product. The coefficients expressing the relationship between the weight of raw material processed and the net weight of the processed product shall be defined on a flat-rate basis . 4 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for applying this Article . 5 . The amount of aid shall be fixed before the begin ­ ning of each marketing year in accordance with the procedure provided for in Article 22. The detailed rules for applying this Article shall be adopted in accordance with the same procedure. Article 6 1 . Aid shall be granted to processors only for processed products which : (a) have been produced from raw materials for which the applicant has paid at least the minimum price referred to in Article 4 ; (b) meet minimum Community quality requirements to be laid down. Until such time as Community requirements come into effect, the products concerned must meet current national requirements. 2. In the case of sultanas and currants, aid shall be paid only to processors who have not processed and subse ­ quently do not process for commercial sale a quantity of sultanas and currants equal to a percentage, to be deter ­ mined, of the quantity of sultanas and currants bought. Such quantities not processed shall not be eligible for aid. 3 . The Council , acting by a qualified majority on a proposal from the Commission, shall fix the percentages referred to in paragraph 2. 4. The minimum quality requirements referred to in paragraph 1 (b) and the other detailed rules for applying this Article shall be adopted in accordance with the procedure provided for in Article 22. Article 7 1 . Common quality standards may be introduced for the products listed in Annex I, Part A intended either for consumption in the Community or for export to non ­ member countries. 2 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt the standards referred to in paragraph 1 and may designate other products to be made subject to quality standards and the standards themselves. Article 8 1 . The agencies or legal or natural persons approved by the Member States concerned, hereinafter called 'storage agencies', shall purchase, during the last two months of the marketing year, sultanas and currants and dried figs produced in the Community during the current marke ­ ting year provided that the products comply with quality requirements to be determined. Sultanas and currants shall be purchased up to any limits laid down pursuant to Article 2 (3). No L 49/6 Official Journal of the European Communities 27. 2. 86 4. A countervailing charge shall not be levied on imports from non-member countries which are prepared to guarantee, and are in a position so to guarantee, that the price of imports originating in and exported from their territory will not undercut the minimum import price and that deflections of trade will be prevented. 5 . The Council, acting by a qualified majority on a proposal from the Commission :  may decide to amend the list of products for which minimum import prices have been introduced,  shall adopt general rules implementing this Article, which may, in particular, provide for a system of advance fixing of the minimum import price. 6 . Minimum import prices, the amount of the counter ­ vailing charge and other detailed rules for the application of this Article shall be adopted in accordance , with the procedure provided for in Article 22. Spanish and Portuguese storage agencies shall buy products obtained solely from the 1986/87 and subse ­ quent marketing years. 2. The storage agencies shall purchase the quantities offered at the minimum price applicable at the beginning of the marketing year. 3 . The provisions of Article 3 (2) shall apply in respect of currants. 4. The products purchased by the storage agencies shall be disposed of on terms which do not jeopardize the balance of the market and which ensure equal access to the products for sale and equal treatment of purchasers . For products which cannot be disposed of on normal terms, special measures may be taken . 5. Storage aid shall be granted to storage agencies for the quantities of products which they have purchased and for the actual duration of storage. 6 . Financial compensation equal to the difference between the purchase price paid by the storage agencies and the selling price shall be granted to the storage agen ­ cies. This compensation shall be reduced in line with any profits resulting from the difference between the purchase price and the selling price. 7. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt the general rules for the application of this Article. 8 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 22. TITLE II Trade with non-member countries Article 10 1 . In addition to customs duty, an import levy shall be charged on the various added sugars contained in the products listed in Annex II and III . 2. Products listed in Annex II shall be considered as containing added sugar. The import levy for such products is 2 % ad valorem of the customs value. 3 . For 100 kilograms net of the products shown in Annex III the import levy shall be equal to the difference between : (a) the average of the threshold prices for one kilogram of white sugar for each month of the quarter for which the difference is being determined, and (b) the average of the cif prices for one kilogram of white sugar used in fixing the levies on white sugar, calcu ­ lated for a period consisting of the first 15 days of the month preceding the quarter for which the difference is being determined and the two months immediately preceding that month, this difference being multiplied ¢ by the figure for the product in question appearing in column ( 1 ) of Annex III . No levy shall be charged if the amount at (b) is higher than the amount at (a). 4. The difference provided for in paragraph 3 shall be fixed by the Commission for each quarter of the calendar year. 5 . Should the threshold price referred to in paragraph 3 (a) change during a quarter, the Council, acting by a qualified majority on a proposal from the Commission, shall decide whether there is any need to make an adjust ­ ment and, if necessary, shall determine the measures to be taken to that end. Article 9 1 . A minimum import price for each marketing year shall apply for the products listed in Annex I, part B. 2. Minimum import prices shall be determined having regard in particular to :  the free-at-frontier prices on import into the Commu ­ nity,  the prices obtaining on world markets,  the situation on the internal Community market,  the trend of trade with non-member countries. 3 . Where the minimum import price is not observed, a countervailing charge in addition to customs duty shall be imposed, based on the prices of the main non-member supplier countries . 27. 2. 86 Official Journal of the European Communities No L 49/7  white sugar and raw sugar falling within heading No 17.01 of the Common Customs Tariff,  glucose and glucose syrup falling within subheadings 17.02 B I and B II of the Common Customs Tariff,  isoglucose falling within subheading 17.02 D I of the Common Customs Tariff, and  beet and cane syrups falling within subheading 17.02 D II of the Common Customs Tariff, used in the products listed in Article 1 ( 1 ) (b). The refund fixed shall be granted on application. 2. For 100 kilograms net of exported product the refund granted shall be equal :  in the case of raw sugar, white sugar and beet and cane syrups, to the amount of the refund per kilogram of sucrose fixed in accordance with Article 19 of Regu ­ lation (EEC) No 1785/81 and with the provisions adopted for its application for the products listed in Article 1 ( 1 ) (d) of that Regulation, multiplied by a figure expressing the quantity of sucrose used per 100 kilograms net of finished product,  in the case of isoglucose, to the amount of the refund per 1 kilogram of dry matter fixed in accordance with Article 19 of Regulation (EEC) No 1785/81 and with the provisions adopted for its application, multiplied by a figure expressing the quantity of dry matter contained in the isoglucose used per 100 kilograms net of the finished product,  in the case of glucose and glucose syrup, to the amount of the refund per 1 kilogram fixed for each of these products in accordance with Article 16 of Regu ­ lation (EEC) No 2727/75 and with the provisions adopted for its application, multiplied by a figure expressing the quantity of glucose or glucose syrup used per 100 kilograms net of finished product. 3 . To qualify for the refund the products shall be accompanied by a declaration from the applicant indica ­ ting the amounts of sucrose, isoglucose, glucose and glucose syrup used in the manufacture. The accuracy of the declaration referred to in the first subparagraph shall be subject to control by the competent authorities of the Member State concerned. 6. Should one of the elements to be taken into account in calculating the difference referred to in paragraph 3 not be known by the 15th day of the month preceding the quarter for which the difference is to be determined, the Commission shall proceed to calculate the difference, substituting for the missing element of the calculation the element which was taken into account in calculating the difference applicable for the current quarter. The difference shall be corrected by the Commission and made to apply not later than the 16th day following the date on which the missing information comes to hand. The correction shall not be made, however, if the infor ­ mation becomes available only after the beginning of the last month of the quarter in question. 7. 'Added sugars content' for the products listed in Annex III shall mean the reading obtained by using a refractometer, multiplied by 0,93 in the case of products falling within heading No 20.06 of the Common Customs Tariff and by 0,95 in the case of other products and reduced by the figure appearing in column (2) of Annex III . 8 . As a derogation from the provisions of paragraph 3, the import levy shall for 100 kilograms net be equal to : (a) in cases where the added sugars content per 100 kilo ­ grams net weight of a product is three kilograms or more above the content expressed by the figure ap ­ pearing in column (1 ) of Annex III, the difference referred to in paragraph 4 multiplied by a figure representing the added sugar content ; (b) in cases where the added sugars content per 100 kilo ­ grams net weight of a product is two kilograms or more below the content expressed by the figure appearing in column ( 1 ) of Annex III, the difference referred to in paragraph 4 multiplied by a figure representing the added sugar content ; The provisions under (b) shall be applicable only at the importer s request and if the products are accompanied by a declaration from the importer indicating the added sugar content established by the method referred to in paragraph 7. 9 . The Council, acting by qualified majority on a proposal from the Commission, may amend Annexes II and III . 10 . Detailed rules for the application of this Article shall be adopted as necessary in accordance with the procedure laid down in Article 22. 4. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt general rules for granting refunds. 5. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 22. Article 11 1 . A refund shall be granted to permit exports to non ­ member countries of : No L 49/8 Official Journal of the European Communities 27. 2 . 86 4. Detailed rules for the application of paragraphs 1 and 2 shall be adopted as necessary in accordance with the procedure laid down in Article 22. 5 . The Council, acting by a qualified majority on a proposal from the Commission, shall adopt measures to be applied in exceptional circumstances. 6 . Where examination of the market situation reveals difficulties due to the application of the provisions concerning the advance fixing of the levy or of the export refund, or that such difficulties may occur, a decision may be taken, in accordance with the procedure laid down in Article 22, to suspend the application of these provisions for the period strictly necessary. In cases of extreme urgency, the Commission may, after examination of the situation, decide, on the basis of all the information available to it, to suspend advance fixing for a maximum of three working days. Applications for import licences accompanied by applica ­ tions for advance fixing lodged during the period of suspension shall be rejected. Article 12 1 . To the extent necessary to enable products listed in Article 1 and not containing added sugar to be exported in economically significant quantities on the basis of prices for those products in the world market, the differ ­ ence between those prices and prices within the Commu ­ nity may be covered by an export refund . 2. The refund shall be the same throughout the Community. It may be varied according to use or destina ­ tion. The refund shall be granted on application . The refunds shall be fixed at regular intervals in accor ­ dance with the procedures laid down in Article 22. Where necessary the Commission may, at the request of a Member State or on its own initiative, alter the refund in the intervening period. 3 . Where the refund fixed pursuant to Article 1 1 is not sufficient to permit exports of the products listed in Article 1 ( 1 ) (b), the provisions of this Article shall apply to these products instead of those of Article 11 . 4. The Council, acting by a qualified majority on a proposal from the Commission, shall lay down general rules for granting refunds and criteria for fixing the amount of such refunds . 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 22. Article 14 1 . The benefit of the advance fixing system for levies or refunds referred to in Article 13 shall be subject to the production of an advance fixing certificate issued by Member States to any applicant for such a certificate irres ­ pective of the place of his establishment in the Commu ­ nity or in respect of products listed in Annex IV, the import licence referred to in Article 15 bearing informa ­ tion as to the advance fixing. 2. The advance fixing certificate shall be valid throughout the Community. The issue of advance fixing certificates shall be condi ­ tional on the lodging of a deposit guaranteeing the commitment to import or export during the period of validity of the certificate ; the deposit shall be forfeit in whole or in part if the transaction is not effected, or is only partially effected, within that period. 3 . The period of validity of advance fixing certificates, the amount of the deposit and the other detailed rules for the application of this Article shall be adopted in accor ­ dance with the procedure laid down in Article 22. Article 13 1 . The levy referred to in Article 10 and the refunds referred to in Articles 1 1 and 1 2 shall be those applicable on the day of import or export. 2. However the levy provided for in Article 10 or the refund provided for in Article 1 1 applicable on the day on which application for an advance fixing certificate is lodged, shall be applied to a transaction effected during the period of validity of the certificate if the party concerned so requests on the day it applies for the certifi ­ cate. The levy shall be adjusted on the basis of the threshold price for white sugar in force on the day of import. 3 . The Council, acting by a qualified majority on a proposal from the Commission, may decide that the system provided for in paragraph 2 shall also apply to the refunds referred to in Article 12. Article 15 1 . Imports into the Community of the products listed in Annex IV shall be subject to production of an import licence which shall be issued by Member States to any applicant for such a licence, irrespective of his place of establishment within the Community. Where the levy referred to in Article 10 is fixed in advance, the advance fixing shall be noted on the licence. 27. 2. 86 Official Journal of the European Communities No L 49/9 The licence shall be valid throughout the Community. Article 18 2. The issue of an import licence shall be conditional on the lodging of a deposit guaranteeing that import will be effected during the period of validity of the licence ; except in cases of force majeure, the deposit shall be forfeit in whole or in part if the imports are not effected, or are only partially effected, within the period. 3 . The Council, acting by a qualified majority on a proposal from the Commission, may decide to amend Annex IV. 4. The period of validity of licences and the other detailed rules for application of this Article which may, in particular, make provision for a time limit for the issue of licences, shall be adopted in accordance with the proce ­ dure laid down in Article 22. 1 . If by reason of imports or exports, the Community market in one or more of the products specified in Article 1 is exposed or is likely to be exposed to serious distur ­ bances which might endanger the objectives set out in Article 39 of the Treaty, appropriate measures may be applied in trade with non-member countries until such disturbances or the threat thereof has ceased. The Council , acting by a qualified majority on a proposal from the Commission, shall adopt rules for the applica ­ tion of this paragraph and shall define the cases and the limits within which Member States may take protective measures. 2. Should the situation referred to in paragraph 1 arise, the Commission, acting either at the request of a Member State or on its own initiative, shall decide what measures are necessary and communicate them to the Member States ; such measures shall be immediately applicable. Requests received by the Commission from Member States shall be acted upon within 24 hours of receipt. 3 . Any measure taken by the Commission may be referred to the Council by any Member State within three working days of the day on which they were communi ­ cated. The Council shall meet without delay. It may, acting by a qualified majority, amend or annul the measure in question . Article 16 To the extent necessary for the proper working of the common organization of the market in cereals, sugar and fruit and vegetables, the Council, acting by a qualified majority on a proposal from the Commission, may, in special cases, prohibit, in whole or in part, the use of inward processing arrangements in respect of :  the products referred to in Article 11 ( 1 ), and  fruit and vegetables which are intended for the manufacture of the products listed in Article 1 . TITLE III General provisions 1 Article 1 7 1 . The general rules for the interpretation of the Common Customs Tariff and the special rules for its application shall apply to the tariff classification of the products covered by this Regulation, the tariff nomencla ­ ture resulting from application of this Regulation shall be incorporated into the Common Customs Tariff. 2. Save as otherwise provided in this Regulation or where the Council , acting by a qualified majority on a proposal from the Commission, decides otherwise, - the levying of any charge having equivalent effect to a customs duty, and  the application of any quantitative restriction or measure having equivalent effect, shall be prohibited in trade with non-member countries . 3 . However, for citrus fruit juices falling within heading No ex 20.07 of the Common Customs Tariff, with the exception of grapefruit juice, Member States may maintain the measures which were applicable until 1 January 1975 concerning imports of such products origi ­ nating in non-member countries, but without making them more restrictive. 4. The potato products referred to in Article 1 shall be excluded from the scope of paragraph 2. Article 19 Save as otherwise provided in this Regulation, Articles 92, 93 and 94 of the Treaty shall apply to the production of, and trade in, the products listed in Article 1 . Article 20 Member States and the Commission shall communicat^ to each other the information necessary for implementing this Regulation . Rules for the communication and distri ­ bution of such information shall be adopted in accor ­ dance with the procedure laid down in Article 22. Article 21 1 . A Management Committee for Products Processed from Fruit and Vegetables (hereinafter called the Committee) shall be established, consisting of representa ­ tives of Member States with a Commission representative as Chairman. 2. Within the Committee the votes of Member States shall be weighted in accordance with Article 148 (2) of the Treaty. The Chairman shall not vote. No L 49/10 Official Journal of the European Communities 27. 2. 86 Article 22 1 . Where the procedure laid down in this Article is to be followed, the Chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State. 2. The Chairman shall submit a draft of the measures to be taken . The Committee shall deliver its opinion on such measures within a time limit to be set by the Chairman according to the urgency of the matter. An opinion shall be delivered by a majority of 54 votes. 3 . The Commission shall adopt measures which shall apply immediately. However, if those measures are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Commission to the Council . In that event the Commission may defer appli ­ cation of the measures which it has decided upon for not more than one month from the date of such communica ­ tion . The Council , acting by a qualified majority, may take a different decision within one month. Article 23 The Committee may consider any other question referred to it by its Chairman, either on his own initiative or at the request of the representative of a Member State. Article 24 This Regulation shall be so applied that appropriate account is taken, at the same time, of the objectives set out in Articles 39 and 110 of the Treaty. Article 25 1 . Council Regulation (EEC) No 516/77 (') is hereby repealed. 2. Citations of, and reference to, Regulation (EEC) No 516/77 shall be construed as referring to this Regulation. Citations of, and references to, Articles of the said Regula ­ tion shall be read in accordance with the correlation table in Annex V. Article 26 This Regulation shall enter into force on 1 March 1986 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 February 1986. For the Council The President G. BRAKS o OJ No L 73, 21 . 3 . 1977, p. 1 . 27. 2. 86 Official Journal of the European Communities No L 49/ 11 ANNEX I PART A Products referred to in Articles 2 and 7 CCT heading No Description ex 08.04 B Sultanas and currants ex 07.02 B Peeled tomatoes, whether or not whole, preserved by freezing ex 07.04 B Tomato flakes 08.03 B Dried figs ex 08.12 C Prunes derived from dried 'd'Ente' plums ex 20.02 C Peeled tomatoes, whether or not whole ex 20.02 C Tomato concentrate ex 20.02 C Tomato juice (including passata) ex 20.06 B II Peaches in syrup ex 20.06 B II Williams pears in syrup ex 20.06 B II Cherries in syrup ex 20.07 Tomato juice PART B Products referred to in Article 9 CCT heading No Description 08.04 B Dried grapes No L 49/ 12 Official Journal of the European Communities 27. 2. 86 ANNEXE II CCT heading No Description 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : B. Other : I. Containing added spirit : d) Peaches, pears and apricots, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 13 % by weight : II . Of an actual alcoholic strength by mass not exceeding 11,85 % mas e) Other fruits : 1 . With a sugar content exceeding 9 % by weight : aa) Of an actual alcoholic strength by mass not exceeding 11,85% mas f) Mixtures of fruit : 1 . With a sugar content exceeding 9% by weight : aa) Of an actual alcoholic strength by mass not exceeding 11,85% mas II . Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 2. Grapefruit segments 3 . Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids 4. Grapes 5 . Pineapples : aa) With a sugar content exceeding 17 % by weight 6. Pears : aa) With a sugar content exceeding 13 % by weight 7. Peaches and apricots : aa) With a sugar content exceeding 13 % by weight 8 . Other fruits 9 . Mixtures of fruit b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 2. Grapefruit segments 3 . Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids 4. Grapes 5. Pineapples : aa) With a sugar content exceeding 19 % by weight 6 . Pears : aa) With a sugar content exceeding 15 % by weight 7 . Peaches and apricots : l aa) With a sugar content exceeding 1 5 % by weight 8 . Other fruits 9 . Mixtures of fruit 27. 2. 86 Official Journal of the European Communities No L 49/ 13 ANNEX III CCT heading No Description ( 1 ) (2) 20.03 Fruit preserved by freezing, containing added sugar : A. With a sugar content exceeding 13 % by weight 20 13 20.04 Fruit, fruit-peel and parts of plants, preserved by sugar (drained, glace or crystallized) : B. Other : I. With a sugar content exceeding 13 % by weight 57 13 20.05 Jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, whether or not containing added sugar : A. Chestnut puree and paste : I. With a sugar content exceeding 13 % by weight B. Jams and marmalades of citrus fruit : I. With a sugar content exceeding 30 % by weight II . With a sugar content exceeding 13 % but not exceeding 30 % by weight C. Other : I. With a sugar content exceeding 30 % by weight b) other II . With a sugar content exceeding 13 % but not exceeding 30 % by weight 47 55 10 55 10 13 13 13 13 13 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirits : B. -Other : I. Containing added spirit : b) Pineapples, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 17 % by weight 2. Of 1 kg or less : aa) With a sugar content exceeding 19 % by weight c) Grapes : 1 . With a sugar content exceeding 13 % by weight d) Peaches, pears and apricots, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 13 % by weight : 22. Other 2 . Of 1 kg or less : aa) With a sugar content exceeding 1 5 % by weight e) Other fruits . 1 . With a sugar content exceeding 9 % by weight : bb) Other f) Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight : bb) Other 6 6 9 10 10 10 10 13 13 13 9 9 9 9 No L 49/ 14 Official Journal of the European Communities 27. 2. 86 CCT heading No Description 0 ) (2) 20.07 Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a density exceeding 1,33 g/cm3 at 20 °C : II . Apple and pear juice ; mixtures of apple and pear juice : b) Other :  Apple juice 49 11  Pear juice and mixtures of apple and pear juice 49 13 III . Other : b) Other :  Lemon and tomato juices  Other fruit and vegetable juices, including mixed juices 49 49 3 13 B. Of a density of 1,33 g/cm3 or less at 20 °C : I. Grape, apple and pear juice (including grape must) ; mixtures of apple and pear juice : | b) Of a value of 18 ECU or less per 100 kg net weight : 2. Apple juice : I aa) With an added sugar content exceeding 30 % by weight 49 11 3 . Pear juice : \ aa) With an added sugar content exceeding 30 % by weight 49 13 l 4. Mixtures of apple and pear juice : | aa) With an added sugar content exceeding 30 % by weight 49 13 II. Other : b) Of a value of 30 ECU or less per 100 kg net weight : I 1. Orange juice : aa) With an added sugar content exceeding 30 % by weight 49 13 I 2. Grapefruit juice : I aa) With an added sugar content exceeding 30 % by weight 49 13 3 . Lemon juice : 1 aa) With an added sugar content exceeding 30 % by weight 49 3 4. Other citrus fruit juice : II aa) With an added sugar content exceeding 30 % by weight 49 13 \ 5. Pineapple juice : I aa) With an added sugar content exceeding 30 % by weight 49 13 6 . Other fruit and vegetable juices : aa) With an added sugar content exceeding 30 % by weight 49 13 7. Mixtures : aa) Of citrus fruit juices and pineapple juice : 11 . With an added sugar content exceeding 30% by weight 49 13 bb) Other : 1 1 . With an added sugar content exceeding 30 % by weight 49 13 27. 2. 86 Official Journal of the European Communities No L 49/ 15 ANNEX IV CCT heading No Description ex 07.02 B Peeled tomatoes preserved by freezing ex 07.03 E Mushrooms ex 07.04 B Tomato flakes 08.03 B Dried figs 08.04 B Dried grapes ex 08.10 A Raspberries and strawberries, whether or not cooked, preserved by freezing without added sugar ' ex 08.10 D Cherries, whether or not cooked, preserved by freezing without added sugar ex 08.11 E Raspberries, and strawberries and cherries provisionally preserved 08.12 C Prunes ex 20.01 C Mushrooms prepared or preserved by vinegar or acetic acid 20.02 C Tomatoes, prepared or preserved 20.02 G Peas, beans in pod, prepared or preserved ex 20.03 Raspberries, strawberries and cherries preserved by freezing containing added sugar ex 20.05 C I b) C II and C III Jams, fruit jellies, marmalades, fruit purees and fruit paste being cooked preparations, whether or not containing added sugar :  made from raspberries and strawberries ex 20.06 B II a) 7 B II b) 7 aa) 1 1 B II b) 7 bb) 1 1 | Peaches, prepared or preserved ex 20.06 B II a) 7 B II b) 7 aa) 22 B II b) 7 bb) 22 B II c) 1 aa) B II c) 2 bb) | Apricots, prepared or preserved ex 20.06 B II a) 8 \ ¢ B II b) 8 B II c) 1 dd) I Raspberries, strawberries and cherries, prepared or preserved B II c) 2 bb) ) ex 20.06 B II a) 6 ) B II b) 6 B II c) 1 cc) / Pears, prepared or preserved B II c) 2 aa) ) 20.07 B II a) 5 B II b) 6 | Tomato juices No L 49/ 16 Official Journal of the European Communities 27. 2. 86 ANNEX V CORRELATION TABLE Regulation (EEC) No 516/77 This Regulation Article 1 Article 1 Article 2 Article 10 Article 2a Article 1 (2) Article 3 Article 2 Article 3a Article 3 Article 3b Article 4 Article 3c Article 5 Article 3d Article 6 Article 3e Article 7 Article 4 Article 8 Article 4a Article 9 Article 5 Article 11 Article 6 Article 12 Article 7 ( 1 ) Article 11 (3) Article 7 (2) Article 10 (8), last subparagraph Article 8 Article 13 Article 9 Article 14 Article 10 Article 15 Article 11 Article 14 (1 ) Article 12 Article 16 Article 13 Article 17 Article 14 Article 1 8 Article 17 Article 19 Article 18 Article 20 Article 19 Article 21 Article 20 Article 22 Article 21 Article 23 Article 22 Article 24 Annex I Part 1 Annex II Annex I Part II Annex III Annex la Annex I Annex II Annex IV Annex IV Annex V